 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE HARRIS,                                   No. 1:15-cv-01462-DAD-GSA
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION AND DENYING
14    HUMBERTO GERMAN, et al.,                          DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT WITHOUT PREJUDICE
15                       Defendants.
                                                        (Doc. Nos. 44, 56)
16

17

18           Plaintiff Devonte Harris is a prisoner proceeding pro se and in forma pauperis with this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 22, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that defendants’ motion for summary judgment (Doc. No. 44) be denied without

23   prejudice. (Doc. No. 56.) The findings and recommendations were served on the parties and

24   contained notice that any objections were to be filed within fourteen days after service. (Id. at

25   15.) To date, no objections to the findings and recommendations have been filed, and the time in

26   which to do so has now passed.

27   /////

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on January 22, 2019 (Doc. No. 56) are

 6                  adopted in full;

 7          2.      Defendants’ motion for summary judgment, filed on October 15, 2018 (Doc. No.

 8                  44) is denied without prejudice; and

 9          3.      This case is referred back to the magistrate judge for further proceedings,

10                  including issuance of a new scheduling order.

11   IT IS SO ORDERED.
12
        Dated:     April 23, 2019
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
